Hines, J.
-1. Where the issue on -trial was whether or not the .grantor was mentally incapable of making a deed, and where a witness testified that she had known the grantor for about forty years, that she went into the service of the grantor on March 1st of the year in which the deed in question was executed on the 26th of the following month, that on the former date the grantor employed her to wait upon the grantor and agreed to pay her one dollar per day for so doing, that she stayed in the service of the grantor until March 3, when she fell and broke her arm, that she went back the last of March and stayed with the grantor from after dinner until night, having a con*481versation with the grantor on this occasion, in which the latter said that Clara Porterfield, one of the grantees in the deed, had stayed with her on the previous Wednesday, that she wanted Clara Porter-field, to stay with her, but Clara Porterfield had a family at home, and she could not get her,— the trial judge did not err in permitting this witness to testify, over the objection of the opposing party, that, from what .she knew -of the grantor and from having known her for a long time, the grantor had sufficient mind on the last of March to make a contract, the objection to the admission of said evidence being that the witness, who was not an expert, could not give her opinion without stating the facts on which it was based. Frizzell v. Reed, 77 Ga. 724; Mosley v. Fears, 135 Ga. 71 (68 S. E. 804); Harris v. State, ante, 405 (117 S. E. 460).
No. 3427.
April 13, 1923.
Thomas J. Shackelford and Shackelford & Meadow, for plaintiff in error.
Berry T. Moseley and Erwin, Erwin & Nix, contra.
2. The verdict is supported by the evidence; and the judge below did not abuse his discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.